  Case 1:21-cr-00487-RBK Document 14 Filed 09/16/21 Page 1 of 3 PageID: 47




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA             :
                                     :
      v.                             :     Crim. No. 21-487 (RBK)
                                     :
JOSEPH GEROMINI                      :     ORDER FOR A CONTINUANCE

      This matter having come before the Court on the joint application of

Rachael A. Honig, Acting United States Attorney for the District of New Jersey

(by Eric A. Boden, Assistant United States Attorney appearing), and defendant

Joseph Geromini (by J. Philip Kirchner, Esq.), for an order granting a

continuance of the proceedings in the above-captioned matter from the date

this Order is signed through November 30, 2021 to permit defense counsel the

reasonable time necessary for effective preparation in this matter and to allow

the parties to discuss the matter and conduct plea negotiations in an effort to

resolve the case before trial; and the defendant being aware that he has the

right to have the matter commence to trial within 70 days from the filing date

(and making public) of the indictment, or from the date the defendant has

appeared before a judicial officer of the court in which such charge is pending,

whichever date last occurs pursuant to Title 18, United States Code, Section

3161(c)(1); and one prior continuance having been entered on June 23, 2021

by the Honorable Sharon A. King, U.S. Magistrate Judge; and the defendant,

through his attorney, having consented to the continuance; and for good and

sufficient cause shown,
  Case 1:21-cr-00487-RBK Document 14 Filed 09/16/21 Page 2 of 3 PageID: 48




      IT IS THE FINDING OF THIS COURT that this action should be

continued for the following reasons:

      (1)   The parties anticipate exchanging discovery and entering into plea

negotiations, which would render any subsequent trial of this matter

unnecessary;

      (2)   The failure to grant such a continuance would deny counsel for the

defendant or the attorney for the government the reasonable time necessary for

effective preparation, taking into account the exercise of due diligence;

      (3)   The defendant has consented to the aforementioned continuance;

      (4)   The grant of a continuance will likely conserve judicial resources;

and

      (5)   Pursuant to Title 18, United States Code, Section 3161(h)(7), the

ends of justice served by granting the continuance outweigh the best interest of

the public and the defendant in a speedy trial.

      WHEREFORE, it is on this ____
                                 16thday of September, 2021;

      ORDERED that this action be, and it hereby is, continued from the date

this Order is signed through November 30, 2021; and it is further




                                        2
  Case 1:21-cr-00487-RBK Document 14 Filed 09/16/21 Page 3 of 3 PageID: 49




      ORDERED that the period from the date this Order is signed through

November 30, 2021 shall be excludable in computing time under the Speedy

Trial Act of 1974.



                                   HON. ROBERT B. KUGLER
                                   Senior United States District Judge



Form and entry consented to:




Eric A. Boden
Assistant United States Attorney




J. Philip Kirchner, Esq.
Counsel for Defendant Joseph Geromini




                                     3
